DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-7, 9-13 and 15-19 are currently pending in the present application. Claims 1, 6 and 11 are currently amended; claims 2, 4-5, 7, 9-10, 12-13 and 15-19 are original; and claims 3, 8 and 14 are canceled. The amendment dated August 23, 2021 has been entered into the record.

Allowable Subject Matter
Claims 1-2, 4-7, 9-13 and 15-19 are allowed.
The following is a statement of reasons for allowance:
Regarding claim 1, the prior art of Hayashi (JP 2003344863), of record, discloses a liquid crystal display (LCD) panel (Figure 1, the liquid crystal display panel 1; Paragraph [0008]), comprising: a thin film transistor substrate (2; Paragraph [0008]) having a display area (the display portion 5; Paragraph [0008]) and a peripheral area (the area that surrounds 5), wherein the peripheral area is located at a periphery of the display area (Figure 2); a color filter substrate (4; Paragraph [0008]) disposed on the thin film transistor substrate, wherein the color filter substrate has a display area and a peripheral area corresponding to the display area and the peripheral area of the thin film transistor substrate, respectively (Figures 1-2), and a 
However, Hayashi fails to teach or suggest, in the light of specification, “the cross-shaped protrusion in a plan view has a substrate connection portion and an extension portion opposite to each other, the substrate connection portion is connected to the inner side of the thin film transistor substrate or the inner side of the color filter substrate, the extension portion extends from the substrate connection portion, and a cross-section of the extension portion is smaller than a cross-section of the substrate connection portion”. The prior art of Kira (US 2010/0265449), of record, discloses a seal area has a substrate connection portion and an extension portion opposite to each other (Figure 3, where the seal area has 14 and 11), but fails to disclose the protrusion being a cross-shaped protrusion. 
The examiner further considered Moon (US 2014/0138647), Yang (US 2020/0081301), Park (US 2015/0346533) and Wang (US 8199272). For example, Moon teaches a cross-shaped protrusion in a plan view (Figures 1-2, 32 in 30) located at a corner of the peripheral area where a height of the cross protrusion is approximately equal to a height of the substrate space 
Dependent claims 2 and 4-5 are allowed by virtue of their dependence on claim 1.
Regarding claim 6, Hayashi discloses a liquid crystal display (LCD) panel (Figure 1, the liquid crystal display panel 1; Paragraph [0008]), comprising: a thin film transistor substrate (2; Paragraph [0008]) having a display area (the display portion 5; Paragraph [0008]) and a peripheral area (the area that surrounds 5), wherein the peripheral area is located at a periphery of the display area (Figure 2); a color filter substrate (4; Paragraph [0008]) disposed on the thin film transistor substrate, wherein the color filter substrate has a display area and a peripheral area corresponding to the display area and the peripheral area of the thin film transistor substrate, respectively (Figures 1-2), and a substrate space is formed between the thin film transistor substrate and the color filter substrate (the space formed between 2 and 4); and a cross-shaped protrusion in a plan view (Figures 1 and 2(b), the cross-shaped protrusion created by 7a and 7b) disposed on an inner side of the thin film transistor substrate, an inner side of the color filter substrate, or the inner side of the thin film transistor substrate and the inner side of the color filter substrate (Figures 1-2), wherein the cross-shaped protrusion is located at a comer of the peripheral area of the thin film transistor substrate and the peripheral area of the color filter substrate (Figure 2(b)), the cross-shaped protrusion is a single-layer structure or a multi-layer structure (Figure 1, 7 being a single layer structure). The prior art of Kira (US 2010/0265449) discloses a sealant is selected from a group consisting a protective film (Figure 3, the sealed area includes the moisture-resistant material 16 as a protective film against moisture; Paragraph [0064]).
However, Hayashi fails to teach or suggest, in the light of specification, “the cross-shaped protrusion in a plan view has a substrate connection portion and an extension portion opposite to each other, the substrate connection portion is connected to the inner side of the thin film transistor substrate or the inner side of the color filter substrate, the extension portion extends from the substrate connection portion, and a cross-section of the extension portion is smaller than a cross-section of the substrate connection portion”. Kira teaches a seal area has a substrate connection portion and an extension portion opposite to each other (Figure 3, where the seal area has 14 and 11), but fails to disclose the protrusion being a cross-shaped protrusion. 
The examiner further considered Moon (US 2014/0138647), Yang (US 2020/0081301) and Wang (US 8199272). For example, Moon teaches a cross-shaped protrusion in a plan view (Figures 1-2, 32 in 30) located at a corner of the peripheral area where a height of the cross protrusion is approximately equal to a height of the substrate space (Figure 2), but fails to disclose the cross-shaped protrusion includes a cross-shaped protrusion parent part and a cross-shaped protrusion child part. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 6.
Dependent claims 7 and 9-10 are allowed by virtue of their dependence on claim 6.
Regarding claim 11, Hayashi discloses a liquid crystal display (LCD) panel (Figure 1, the liquid crystal display panel 1; Paragraph [0008]), comprising: a thin film transistor substrate (2; Paragraph [0008]) having a display area (the display portion 5; Paragraph [0008]) and a peripheral area (the area that surrounds 5), wherein the peripheral area is located at a periphery of the display area (Figure 2); a color filter substrate (4; Paragraph [0008]) disposed on the thin film transistor substrate, wherein the color filter substrate has a display area and a peripheral area corresponding to the display area and the peripheral area of the thin film transistor substrate, respectively (Figures 1-2), and a substrate space is formed between the thin film transistor substrate and the color filter substrate (the space formed between 2 and 4); and a cross-shaped protrusion in a plan view (Figures 1 and 2(b), the cross-shaped protrusion created by 7a and 7b) disposed on an inner side of the thin film transistor substrate, an inner side of the color filter substrate, or the inner side of the thin film transistor substrate and the inner side of the color filter substrate (Figures 1-2), and the cross-shaped protrusion is located at a comer of the peripheral area of the thin film transistor substrate and the peripheral area of the color filter substrate (Figure 2(b)).
However, Hayashi fails to teach or suggest, in the light of specification, “the cross-shaped protrusion in a plan view has a substrate connection portion and an extension portion opposite to each other, the substrate connection portion is connected to the inner side of the thin film transistor substrate or the inner side of the color filter substrate, the extension portion extends from the substrate connection portion, and a cross-section of the extension portion is smaller than a cross-section of the substrate connection portion”. Kira teaches a seal area has a substrate connection portion and an extension portion opposite to each other (Figure 3, where the seal area has 14 and 11), but fails to disclose the protrusion being a cross-shaped protrusion. 
The examiner further considered Moon (US 2014/0138647), Yang (US 2020/0081301), Park (US 2015/0346533) and Wang (US 8199272). For example, Moon teaches a cross-shaped protrusion in a plan view (Figures 1-2, 32 in 30) located at a corner of the peripheral area where a height of the cross protrusion is approximately equal to a height of the substrate space (Figure 2), but fails to disclose the cross-shaped protrusion includes a cross-shaped protrusion parent part and a cross-shaped protrusion child part. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 11.
Dependent claims 12-13 and 15-19 are allowed by virtue of their dependence on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871